     Case 2:20-cv-01590-TLN-KJN Document 10 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD KUYKENDALL, II,                           No. 2:20-cv-1590 TLN KJN P
12                       Plaintiff,
13           v.                                        FINDINGS & RECOMMENDATIONS
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                         Defendants.
16

17

18          By order filed November 10, 2020, plaintiff’s complaint was dismissed and thirty days

19   leave to file an amended complaint was granted. Thirty days from that date have now passed, and

20   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   ////
                                                      1
     Case 2:20-cv-01590-TLN-KJN Document 10 Filed 01/28/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 27, 2021

 4

 5

 6   /kuyk1590.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
